DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew B. Dernier, on 11/30/2021.
The application has been amended as follows:
	1.  (Currently Amended)  An inter-company information sharing and access control system in which a communication connection is made with a plurality of computers individually corresponding to a plurality of companies, comprising:
	a processor configured to: 
receive an information disclosure request from at least one of the computers which thereby becomes a disclosure request computer;
receive an information registration request from at least one the computers which thereby becomes a registration request computer;

	a disclosure controller for controlling a disclosure of the information stored in the data storage device on a basis of information regarding the company corresponding to the registration request computer and the information regarding the company corresponding to the disclosure request computer, 
	wherein information regarding a source company corresponding to the registration request computer and information regarding a requesting company corresponding to the disclosure request computer includes business category data in the form of binary data which indicates whether or not the source company and requesting company correspond to each of a plurality of business types, wherein a different business type is allocated to each bit of the binary data, and
	wherein an AND operation is performed on the binary data of the source company and requesting company to determine whether there is a business type overlap between the source company and requesting company, and
	wherein , disclosure processing is performed to determine whether to provide the requested disclosure information to the disclosure request computer.
	8.  (Currently Amended)  An inter-company information sharing method among a plurality of computers individually corresponding to a plurality of companies, comprising:

	receiving an information registration request from at least one of the computers which thereby becomes a registration request computer;
	storing information regarding the information registration request in a data storage device; and
	controlling a disclosure of the information stored in the data storage device on a basis of information regarding the company corresponding to the registration request computer and the information regarding the company corresponding to the disclosure request computer,
	wherein information regarding a source company corresponding to the registration request computer and information regarding a requesting company corresponding to the disclosure request computer includes business category data in the form of binary data which indicates whether or not the source company and requesting company correspond to each of a plurality of business types, wherein a different business type is allocated to each bit of the binary data, and
	wherein an AND operation is performed on the binary data of the source company and requesting company to determine whether there is a business type overlap between the source company and requesting company, and
	wherein , disclosure processing is performed to determine whether to provide the requested disclosure information to the disclosure request computer.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-17 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: receiving an information disclosure request from a disclosure request computer; receive an information registration request a registration request computer; storing information regarding the information registration request; and controlling a disclosure of the information stored in the data storage device on a basis of whether or not the source company and requesting company correspond to each of a plurality of business types, wherein a different business type is allocated to each bit of the binary data, and wherein an AND operation is performed on the binary data of the source company and requesting company to determine whether there is a business type overlap between the source company and requesting company, and when there is no overlap as indicated by the results of the AND operation, disclosure processing is performed to determine whether to provide the requested disclosure information to the disclosure request computer.  As recited in claim 1 and 8.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1 and 8.  Therefore claims 1 and 8 are allowed along with their respective dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/30/2021